Citation Nr: 1605568	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether discontinuance of a total disability rating based on individual unemployability (TDIU) effective June 1, 2006, was proper.

(The issue of validity of the overpayment created by discontinuance of a TDIU effective June 1, 2006, calculated in the amount of $66,784.00, is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to September 2004.  

This current matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's TDIU was discontinued effective June 1, 2006, therein.  He appealed.  In March 2013, he testified at a Decision Review Officer (DRO) hearing.  A Board hearing was scheduled, pursuant to his request, for May 2015.  This request is deemed withdrawn because he failed both to appear and thereafter to show good cause for not appearing under such circumstances that a timely request for postponement was impossible.  38 C.F.R. § 20.704(d).  


FINDING OF FACT

The Veteran requested that his predetermination hearing be rescheduled, but his TDIU was discontinued without this request being addressed as if he did not show good cause for failing to appear for the hearing.


CONCLUSION OF LAW

The discontinuance of a TDIU effective June 1, 2006, was improper and thus is void ab initio.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.104, 3.105, 3.159, 3.343, 3.344 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, that VA generally has a duty to notify a claimant regarding a claim for VA benefits and a duty to assist a claimant regarding a claim for VA benefits is notable.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is not necessary with respect to this matter, however.  The benefit sought indeed is granted herein.  It follows that, to the extent any duty to notify or duty to assist error exists, it ultimately was harmless and not prejudicial to the Veteran.  

II.  Discontinuance of TDIU

VA strives to produce rating stability.  38 C.F.R. § 3.344(a).  Requirements thus must be met to reduce a rating.  Where a reduced rating would not result in a decrease or discontinuance of compensation payments, there are no procedural requirements.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  Where it would, proper procedure begins with the issuance of a rating action proposing the reduction.  38 C.F.R. § 3.105(e).  The Veteran then must be notified in writing that he can present evidence against the reduction within 60 days and/or request a predetermination hearing within 30 days.  38 C.F.R. §§ 3.105(e), (i)(1).  

If a timely hearing request is made, compensation payments are continued as previously established pending final action.  38 C.F.R. § 3.105(i)(1).  The Veteran must be notified in writing of the time and place for it at least 10 days in advance.  38 C.F.R. § 3.105(i)(1).  This period may be waived by agreement of VA and the Veteran or his representative, however.  Id.  When the Veteran fails to report to the hearing without good cause, such as illness or hospitalization or the death of an immediate family member, a final action is issued based on the evidence of record.  38 C.F.R. § 3.105(i)(2).  A final action otherwise is issued based on the evidence of record, the hearing testimony, and any evidence obtained thereafter through development deemed necessary.  Id.  

Substantively, a Veteran with a TDIU who begins to engage in a substantially gainful occupation after January 1, 1985, may not have his rating reduced solely on this basis unless the occupation continues for 12 consecutive months.  38 C.F.R. § 3.343(c)(2).  Temporary interruptions which are of short duration are not considered breaks in an otherwise continuous employment.  Id.  Caution must be exercised in reducing the rating thereafter, as actual employability must be established by clear and convincing evidence.  38 C.F.R. § 3.343(c)(1).  

A rating reduction generally is void ab initio where relevant law is not followed.  Greyzck v. West, 12 Vet. App. 288 (1999); Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  Only the most salient evidence must be discussed even though all the evidence must be reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Finally, the Veteran must be afforded the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The RO issued a rating decision in November 2009 proposing to discontinue the Veteran's TDIU effective June 1, 2006.  He was notified of this proposal via letter dated in early December 2009.  Specifically, he was notified that it would reduce his rating from 100 percent to 70 percent.  It follows that proper procedure was required.  The aforementioned letter notified him that he had 60 days to submit evidence against the proposed action and 30 days to request a hearing, as required.  The Veteran's hearing request was received later in December 2009.  He additionally submitted evidence within the specified timeframe.

Via letter dated in early April 2010, the Veteran was notified that his hearing was scheduled for 10:00 am on May 3, 2010, at the Seattle RO.  He also was notified to contact VA, to include by calling a toll free telephone number, if he could not appear at that date and time.  This notification was significantly more than 10 days in advance, as required.  On May 3, 2010, the Veteran did not appear for his hearing.  Yet a Report of General Information conveys that the RO in Salt Lake City received a call from him in which he requested that his hearing be rescheduled for June.  He reported that he needed more time to submit evidence and to arrange for his old boss to attend the hearing.  

That the toll free number provided in the April 2010 letter is for nationwide use is notable.  In other words, the Board does not find it unusual that the Salt Lake City RO received a call from the Veteran regarding his hearing at the Seattle RO.  There is no indication of whether the call was placed before or after 10:00 am when the hearing was to have started.  Regardless of when it was placed, the Veteran testified at the March 2013 DRO hearing that he was told that his request to reschedule the hearing would be granted.  Yet all indications are that there initially was no awareness of it, possibly due to the involvement of multiple ROs.

Indeed, the Seattle RO issued a rating decision on May 5, 2010, which undertook the proposed action of discontinuing the Veteran's TDIU effective June 1, 2006.  The evidence portion sets forth that his hearing was cancelled for non-attendance.  He was notified of the rating decision via letter dated in mid May 2010.  A July 2010 Report of General Information shows that the RO in Columbia, South Carolina, received a call from him in which he reported his confusion about this matter in general as well as about his hearing in particular.  Even with this and the previous Report of General Information, the Veteran's request to reschedule his hearing was not addressed.

The next time this request is mentioned is in a February 2012 rating decision by the Seattle RO.  Clear and unmistakable error (CUE) was found therein because the Veteran requested but did not receive a predetermination hearing prior to discontinuance of his TDIU in the May 2010 rating decision.  As such, his TDIU was reinstated.  No notification letter regarding the rating decision exists.  At no point has this decision been referenced by the Veteran or his representative.  They instead have actively sought reinstatement of his TDIU by arguing against its discontinuance.  

Further, one rating decision was issued by the Seattle RO after February 2012.  This rating decision, dated in January 2013, concerns issues which are not relevant to this matter.  Yet the code sheet for it shows that the Veteran's TDIU was discontinued effective June 1, 2006.  All indications, in sum, are that the February 2012 rating decision was a draft rating decision that never was issued.  Such draft rating decisions can be final and binding.  Sellers v. Shinseki, 25 Vet. App. 265 (2012).  However, this only occurs if notification was provided.  Id.; 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103(b, f), 3.104(a).  No notification was provided here, so the February 2012 rating decision is not final and binding.

The Veteran's request to reschedule his hearing is mentioned for the last time in the May 2013 statement of the case (SOC) associated with this matter.  Specifically, it was noted that he called on the day of the hearing to make his request.  It then was noted that a final rating decision discontinuing his TDIU was issued because he had not shown good cause for his request.  Two deficiencies are readily identifiable with this reasoning.  First, showing good cause is required to justify failing to appear for a scheduled hearing.  There is no requirement to show good cause for requesting that a scheduled hearing be rescheduled.  The Veteran did not simply fail to appear for his hearing.  He called to reschedule it essentially contemporaneous with when it was to have occurred.

In the Board's experience, requests to reschedule a hearing generally are liberally considered.  There is no way to determine if the Veteran was told his request would be granted, as he argues.  Making such a determination is, in any event, unnecessary in light of the second deficiency.  To the extent that the Veteran's request to reschedule his hearing on the day it was to occur signifies that he was not going to appear, a showing of good cause may have been required.  It is reiterated that there was no awareness of the Veteran's call, which is the only source of information concerning good cause, initially.  Yet even after sufficient time had passed for the May and July 2010 Reports of General Information to be associated with the claims file, whether good cause had been shown was not considered.  

There indeed was no written analysis of the Veteran's need for more time to submit evidence and arrange to have his old boss attend the hearing.  Neither of these reasons is as pressing as him being ill or hospitalized or a member of his immediately family having died.  The Board finds that a determination that good cause had been shown nevertheless would have been likely.  This is particularly true because the Veteran's hearing had not been rescheduled previously and a VA doctor has noted as early as July 2010 that his service-connected disabilities impair his ability to prosecute this matter.  The SOC, in sum, is erroneous in stating that good cause was considered and not shown.  

This statement is an "after-the-fact justification" for discontinuing the Veteran's TDIU without addressing his call.  Such cannot save a rating decision made in contravention of the law.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The May 2010 rating decision did not comport with procedural requirements.  It discontinued the Veteran's TDIU without considering his request to reschedule his predetermination hearing or alternatively whether he had shown good cause for failing to appear at this hearing as originally scheduled (with such a finding being likely).  Discontinuance of the Veteran's TDIU, effective June 1, 2006, accordingly is void ab initio.  It follows that restoration of his TDIU as of this date is warranted.  Discussion of substantive requirements is unnecessary given this determination.


ORDER

Restoration of a TDIU is granted effective June 1, 2006, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


